                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

DANIEL D. GARCIA, JOSEPH L.
AMIGLIORE, SCOTT H. CHAPPELL,
CHRIS COOKSEY, PAMELA
DRIGGERS, SCOTT M. GRAGEN,
JUSTIN W. HARRINGTON,
CHRISTOPHER H. HAYES, TODD
HIME, MURREL LIVERMAN, DAVID
C. MILLS, JOHN M. NOWERY,
THOMAS REEVES, JOSEPH F.
RINAUDO, II, MIGUEL RIOSECO,
CHRIS TRUBELHORN and PATRICK
ASSELIN, individually and on behalf of
themselves and all others similarly
situated

       Plaintiffs,

v.                                                             Case No: 5:19-cv-458-Oc-30PRL

BOARD OF COUNTY
COMMISSIONERS, MARION
COUNTY, FLORIDA,

       Defendant.


                                            ORDER
       In this FLSA case, Plaintiffs allege that the Defendant did not pay them overtime wages

for their work as Marion County Fire Rescue Captains. (Doc. 1). Defendant has moved to

disqualify Plaintiffs’ counsel and the firm of McGillvary Steele Elkin LLP because of a purported

conflict of interest. (Doc. 15). For the following reasons, Defendant’s motion is denied.

       I.      BACKGROUND

       Defendant seeks to disqualify Plaintiffs’ counsel because of an alleged conflict of interest

between Plaintiffs’ counsel’s firm and Defendant’s current Fire Chief, James Banta. In 2010,
Thomas Woodley, an attorney at Plaintiffs’ counsel’s firm, drafted a legal opinion letter addressed

to Mr. Banta.1 Defendant describes this letter as stating the opposite position that Plaintiffs are

now asserting.

        In response, Plaintiffs describe the circumstances behind the letter in much more detail

than Defendant has. Plaintiffs contend that Defendant failed to mention that in 2010 Mr. Banta

was not yet the Fire Chief but was a Marion County Fire Rescue Captain, who also served as the

Vice President of the labor union, Local 3169 of the International Association of Fire Fighters

(IAFF). In 2010, Mr. Woodley was IAFF’s General Counsel and addressed the letter to Mr. Banta

in his official capacity as an officer of Local 3169. Plaintiffs further assert that “[t]hereafter, Banta

relinquished his authority as vice president and later became Fire Chief, evidently absconding with

privileged Local 3169 records in the process.” (Doc. 19).

        In Plaintiffs’ response, they object to filing the 2010 letter and claim it is privileged

material. Plaintiffs filed an affidavit signed by Daniel D. Garcia, the current President of Local

3169. (Doc. 19-1). In his affidavit, Mr. Garcia stated that “[m]embers of Local 3169 who do not

hold one of the offices listed in Paragraph 5 do not have authority to waive privilege or reveal

confidential information of Local 3169.” The offices listed in paragraph 5 include: “one President,

two Vice Presidents, one Secretary, one Treasurer, one Public Relations Coordinator, and eight

Executive Board Members.” And Mr. Garcia asserts that “Local 3169 has never authorized the

disclosure of the 2010 letter. . . [and] has never waived privilege. The letter is a confidential,

attorney-client communication between Local 3169 and an attorney.” Notably, Defendant has not




        1  Within Defendant’s motion to disqualify is a request to file the 2010 letter under seal. This
request fails to comply with Local Rule 1.09 and Local Rule 3.01 and, therefore, is not properly before
the Court. Regardless, as discussed below, even if the letter is as represented by Defendant, Defendant has
still not met its burden of proving the grounds for disqualification.

                                                   -2-
offered anything to contradict Mr. Garcia’s affidavit or Plaintiffs’ characterization of the letter as

privileged.

        II.     LEGAL STANDARDS

        Although a party is presumptively entitled to the counsel of his choice, that right may be

overridden if “compelling reasons” exist. In re BellSouth Corp., 344 F.3d 941, 961 (11th Cir.

2003). The party moving to disqualify bears the burden of proving the grounds for disqualification.

Id. Under Local Rule 2.04(d), MD Fla., the Model Rules of Profession Conduct of the American

Bar Association, as modified and adopted by the Supreme Court of Florida to govern the behavior

of the members of The Florida Bar, governs the professional conduct of all members of the bar of

this Court. Rule 4-1.9 of the Rules Regulating the Florida Bar governs conflicts arising from the

prior representation of a client:

        A lawyer who has formerly represented a client in a matter must not afterwards:
        (a) represent another person in the same or a substantially related matter in which
            that person’s interests are materially adverse to the interests of the former client
            unless the former client gives informed consent;
        (b) use information relating to the representation to the disadvantage of the former
            client except as these rules would permit or require with respect to a client or
            when the information has become generally known; or
        (c) reveal information relating to the representation except as these rules would
            permit or require with respect to a client.

        A person seeking the disqualification of an attorney under Rule 4-1.9 must prove (1) the

existence of a prior attorney-client relationship, and (2) that the matters in the current suit are

substantially related to the previous matter or cause of action. See Shivers v. International Broth.

of Elec. Workers, 262 F. App’x 121, 126 (11th Cir. 2008).

        III.    DISCUSSION

        While Defendant moves for disqualification based upon its claim that an attorney-client

relationship existed because Mr. Banta “received an opinion letter addressed to him from [Mr.



                                                 -3-
Woodley]” (Doc. 15), that contention is contested by Plaintiffs. As Plaintiffs point out, Defendant

omits the fact that Mr. Banta served as the Vice President of the labor union, Local 3169 of the

IAFF, and that Mr. Woodley was IAFF’s General Counsel, not Mr. Banta’s personal lawyer.

Plaintiffs also assert that “James Banta has never been a client of Thomas Woodley nor anyone at

the firm of McGillivary Steele Elkin LLP.” (Doc. 19).

       “A lawyer employed or retained by an organization represents the organization acting

through its duly authorized constituents.” Florida Rules of Professional Conduct 4-1.13(a). The

comments following the rule further explain, “[a]n organizational client is a legal entity, but it

cannot act except through its officers, directors, employees, shareholders, and other constituents.

Officers, directors, employees, and shareholders are the constituents of the corporate

organizational client. . . This does not mean, however, that constituents of an organizational client

are the clients of the lawyer.” Florida Rules of Professional Conduct 4-1.13 cmt.

       As Plaintiffs note in their response, Mr. Woodley’s client was IAFF, and he communicated

with the union through its Vice President at the time, Mr. Banta. On the record currently before

the Court, Defendant has not satisfied its burden in proving that Mr. Banta was in fact a former

client of Mr. Woodley and not merely communicating as an officer of the union. See Hamilton

Grp. Funding v. Basel, No. 16-61145-CIV-ZLOCH, 2018 WL 3546242, at *4 (S.D. Fla. July 24,

2018) (denying disqualification of plaintiff’s attorney where defendant did not submit an affidavit

stating that he believed plaintiff’s counsel was actually representing him personally); see also

United Steelworks of Am. v. Ivaco. Inc., No. 1:01-CV-0426-CAP, 2002 WL 31932875, at *3 (N.D.

Ga. Jan. 13, 2003) (noting that an attorney-client relationship does not form between union

members and a union attorney because the attorney’s client is the union).




                                                -4-
        Notably, even if Defendant claimed that Mr. Banta thought that Mr. Woodley was

personally representing him, a subjective belief that there is an attorney-client relationship must

be a reasonable one. See Bartholomew v. Bartholomew, 611 So. 2d 85, 86 (Fla. Dist. Ct. App.

1992). In its motion, Defendant did not suggest that Mr. Banta believed that Mr. Woodley was his

personal lawyer and did not show that if he did have this belief, it was a reasonable one. For

Defendant to establish that there was an attorney-client relationship between Mr. Banta, a union

member at the time, and Mr. Woodley, the general counsel for the union, it would have to prove

that in his particular case Mr. Woodley specifically agreed to represent him as an individual client.

See Peterson v. Kennedy, 771 F.2d 1244, 1261 (9th Cir. 1985). This Defendant has failed to do.

       Defendant also argues that the matters in the current suit are substantially related to the

letter drafted by Mr. Woodley in 2010. Matters are considered substantially related when the first

matter “could reasonably be understood as important to the issues involved in the present matter.”

Mitchell v. Hunt, No. 5:15-cv-2603, 2017 WL 1157897, at *4 (M.D. Fla. Jan. 9, 2017). As noted

above, Mr. Woodley drafted the opinion for his client, the IAFF, not Mr. Banta. Since Mr. Banta

was not the client and is no longer the vice president of Local 3169, he lacks the authority to access

or disclose the 2010 letter to Defendant. (Doc. 19-1).

       Even so, Plaintiffs contend that the law has since changed, and the substance of the letter

is irrelevant to the matter at hand. Plaintiffs explain that prior to 2011, courts construed 29 C.F.R.

§ 541.3(b) (the regulation issued in 2004 clarifying the test of whether first responders are exempt

from overtime) in a way that rendered it meaningless. See Mullins v. City of New York, 523 F.

Supp. 2d 339, 357 (S.D.N.Y. 2007), rev’d, 653 F.3d 104 (2d Cir. 2011) (finding that because

plaintiffs spent time in the field with their subordinates, they are front-line supervisors with a

primary job duty of management, which is exempt from receiving overtime pay). In 2011, the



                                                 -5-
Second Circuit found that the regulation applied to supervision of other officers in law

enforcement, meaning they were not exempt from overtime pay. Mullins v. City of New York, 653

F.3d 104, 115 (2d Cir. 2011). Plaintiffs position is that because the law has changed in the interim,

the substance of the 2010 letter is no longer applicable. Based on the parties’ representations and

on the current record, the Court agrees that Defendant has not met its burden of demonstrating that

the letter is substantially related to the matter at hand.

        IV.     CONCLUSION

        As stated, on the record currently before the Court, Defendant has not met its burden in

proving the existence of a prior attorney-client relationship and that the matters in the current suit

are substantially related to the previous matter or cause of action. Accordingly, Defendant’s motion

for attorney disqualification (Doc. 15) is DENIED.

        DONE and ORDERED in Ocala, Florida on November 8, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                  -6-
